                            Case 2:19-cr-00354-VAP Document 102 Filed 08/12/19 Page 1 of 11 Page ID #:716



                             1   KAYE, ROSE & PARTNERS, LLP
                             2   Bradley M. Rose, Esq. (126281)
                                 brose@kayerose.com
                             3   169 South Rodeo Drive
                                 Beverly Hills, California 90212
                             4   Telephone: (310) 551-6555
                                 Facsimile: (310) 277-1220
                             5

                             6   Attorneys for Defendant
                                 Capital Ship Management Corp.
                             7

                             8                                 UNITED STATES DISTRICT COURT
                             9                              CENTRAL DISTRICT OF CALIFORNIA
                            10
                                 UNITED STATES OF AMERICA                            19-CR-354-VAP
                            11
Kaye, Rose & Partners LLP




                                         v.                                          MOTION IN LIMINE TO PRECLUDE
                            12                                                       INTRODUCTION OF RULE 404(b)
                                 CAPITAL SHIP MANAGEMENT CORP.,                      EVIDENCE
                            13
                                 AND IOAN LUCA,
                                                                                     Date:         September 12, 2019
                            14
                                                 Defendants.                         Time:         9:00 a.m.
                            15                                                       Judge:        Virginia A. Phillips

                            16

                            17           COMES NOW, Capital Ship Management Corp. (“CSM”), by and through

                            18   undersigned counsel, and respectfully moves this Court to Preclude the government’s

                            19   introduction of Rule 404(b) evidence. As grounds in support of the motion, CSM respectfully

                            20   submits the following:

                            21                                     FACTUAL BACKGROUND

                            22           On June 25, 2019, the government provided the following notice that “it may seek to
                            23   introduce the other crimes, wrongs, or acts committed by your client which are referenced in
                            24
                                 the enclosed items pursuant to Rules 404(b), 608, and/or 609 of the Federal Rules of Evidence,
                            25
                                 or on the theory that they are inextricably intertwined with the charged conduct.” See Exhibit
                            26
                                 1, at p. 1. The notice went on to state: “Please contact me if you believe this notice is
                            27

                            28   insufficient.” Id.   Defendant CSM did provide notice to the government that the notice was

                                                                                     1
                                                               DEFENDANT CAPITAL SHIP MANAGEMENT CORP.’S
                                                          MOTION IN LIMINE TO PRECLUDE INTRODUCTION OF RULE 404(b)
                                                                                 EVIDENCE
                            Case 2:19-cr-00354-VAP Document 102 Filed 08/12/19 Page 2 of 11 Page ID #:717



                             1   insufficient on July 2, 2019. See Exhibit 2. Specifically, Rule 404(b) requires the government
                             2
                                 to provide reasonable notice of the other act evidence it intends to use at trial and whether that
                             3
                                 evidence will be used during the government’s case in chief, as impeachment, or as possible
                             4
                                 rebuttal evidence. Id. (citing United States v. Vega, 188 3d 1150, 1153 (9th Cir. 1999)). On
                             5

                             6   July 10, 2019, the government asserted that it had not yet made a decision whether “to seek to

                             7   introduce prior instances of unlawful discharges by vessels managed by Capital Shipment

                             8   Management Corp., including the case prosecuted in our district involving the Amoureux. We
                             9
                                 believe that such evidence would be admissible under Fed. R. Evid. 404(b) at trial to show
                            10
                                 knowledge, absence of mistake, or lack of accident.” See Exhibit 3.
                            11
Kaye, Rose & Partners LLP




                                        A series of additional emails were exchanged between counsel, with the government
                            12
                                 refusing to provide any additional information or basis in support of its position that Rule
                            13

                            14   404(b) evidence was applicable in this matter, instead stating that the “general nature” of the

                            15   evidence that the government intended to offer and the Fed. R. 404(b) basis under which the
                            16   government believed it was admissible. 1 The Amoureux case referred to by the government is
                            17
                                 the matter captioned, United States v. Amoureux Carriers Corp. 17-cr-775-SVW.                The
                            18
                                 evidence from that case was the result of the Owner of the M/T AMOUREUX, Amoureux
                            19
                                 Carrier Corp., voluntarily taking responsibility for the unknown and unwanted actions onboard
                            20

                            21   the vessel by a former Chief Engineer, Second Engineer, and Third Engineer. The charge was

                            22   limited to vicarious liability for the conduct of the engineer(s) onboard the M/T AMOUREUX,

                            23   a vessel which is not at issue here.         None of the crewmembers involved in the M/T
                            24   AMOUREUX case are charged and/or alleged to have been involved in the alleged activity
                            25

                            26   1
                                   The government has not provided any further notice as to what Rule 608 and/or Rule 609
                                 conduct it would seek to introduce and/or how the alleged activity is “inextricably intertwined”
                            27   with the charged conduct. Accordingly, such evidence should be excluded unless and until the
                            28   government makes a proper showing of the right to introduce such evidence and provides
                                 reasonable notice of an intent to utilize same.
                                                                                 2
                                                              DEFENDANT CAPITAL SHIP MANAGEMENT CORP.’S
                                                         MOTION IN LIMINE TO PRECLUDE INTRODUCTION OF RULE 404(b)
                                                                                EVIDENCE
                            Case 2:19-cr-00354-VAP Document 102 Filed 08/12/19 Page 3 of 11 Page ID #:718



                             1   which purportedly occurred onboard the M/V CMA CGM AMAZON. See Indictment, Doc.
                             2
                                 41, cf. 17-cr-775. CSM was the manager of the M/T AMOUREUX, but was not charged and
                             3
                                 did not plead guilty for any of the alleged conduct in that case. CSM is only charged in this
                             4
                                 matter through the alleged actions of the individual defendant, Chief Engineer Ioan Luca (as
                             5

                             6   well as non-appearing individual defendant Ionel Surla), none of whom were parties to

                             7   Amoureux Carrier Corp.’s plea agreement in the unrelated case. Moreover, Amoureux Carrier

                             8   Corp. has no interest in the M/V CMA CGM AMAZON.
                             9
                                        As demonstrated by the multiple distinguishing facts set forth above, the introduction
                            10
                                 of the Rule 404(b) evidence from the AMOUREUX case is inappropriate in this matter as: 1)
                            11
Kaye, Rose & Partners LLP




                                 it has no ability to establish “CSM’s intent;” 2) it does not provide any “necessary” context
                            12
                                 “probative of an essential claim or element of the offense;” 3) it is not reliable; and 4) any
                            13

                            14   potential probative value is substantially outweighed by the unfair prejudice both to CSM and

                            15   Chief Engineer Luca (neither of whom were involved in the prior action in the Central District
                            16   of California).
                            17
                                        The offering of the proposed evidence is for the improper purpose of attempting to
                            18
                                 prove the character of CSM in order to show the likelihood that CSM committed the crimes
                            19
                                 charged. The evidence would serve only the improper purpose of attempting to prejudice the
                            20

                            21   jury with a suggestion that CSM has a propensity for criminal conduct and/or to confuse the

                            22   jury. No limiting instruction by this Court to the jury could cure the prejudice to CSM (and

                            23   Chief Engineer Luca). Accordingly, the evidence proposed by the government should be
                            24   excluded.
                            25
                                                   MEMORANDUM OF POINTS AND AUTHORITIES
                            26
                                 I.     THE AMOUREUX CASE EVIDENCE IS INADMISSABLE UNDER RULE
                            27          404(b)
                            28          Rule 404(b) of the Federal Rules of Evidence allows the admission of evidence of
                                                                                   3
                                                             DEFENDANT CAPITAL SHIP MANAGEMENT CORP.’S
                                                        MOTION IN LIMINE TO PRECLUDE INTRODUCTION OF RULE 404(b)
                                                                               EVIDENCE
                            Case 2:19-cr-00354-VAP Document 102 Filed 08/12/19 Page 4 of 11 Page ID #:719



                             1   other crimes, wrongs or acts for purposes including “proof of motive, opportunity, intent,
                             2   preparation, plan, knowledge, identity, or absence of mistake or accident.” United States v.
                             3   Vega, 188 F.3d 1150, 1152-53 (9th Cir. 1999) (quoting Fed. R. Evid. 404(b)). “[T]he question
                             4   in a prior bad acts case is whether the proffered evidence really does tend to prove something
                             5   material by a means other than bad character.” United States v. Martinez, 182 F.3d 1107, 1111
                             6   (9th Cir. 1999). However, the government’s mere citation to the rule and identification
                             7   generically of permissible uses of Rule 404(b) evidence does not transform the inadmissible
                             8   evidence here into admissible evidence. The District Court should scrutinize the government’s
                             9   offer of proof to ensure that the permitted use of the evidence is not based on the
                            10   impermissible inference of conduct in conformity:
                            11          [I]t’s not enough for the proponent of the other-act evidence simply to point to a
Kaye, Rose & Partners LLP




                            12          purpose in the ‘permitted’ list and assert that the other-act evidence is relevant
                                        to it. Rule 404(b) is not just concerned with the ultimate conclusion, but also
                            13          with the chain of reasoning that supports the non-propensity purpose for
                                        admitting the evidence. . . . [T]he rule allows the use of other-act evidence only
                            14          when its admission is supported by some propensity-free chain of reasoning.
                            15   United States v. Gomez, 763 F.3d 845, 856 (7th Cir. 2014); see also United States v.
                            16
                                 Commanche, 577 F.3d 1261, 1267 (10th Cir. 2009). The government has not identified any
                            17
                                 permissible purpose to admit the Amoureux case evidence under Rule 404(b) – and none
                            18
                                 applies – as such, it must be excluded.
                            19

                            20   II.    AMOUREUX CARRIER CORP.’S PRIOR PLEA AGREEMENT DOES NOT
                                        TEND TO PROVE A MATERIAL POINT AND MUST BE EXCLUDED.
                            21
                                        The evidence proffered by the government regarding Amoureux Carrier Corp.’s
                            22
                                 vicarious plea for the unknown and unwanted conduct by a different person serving on board a
                            23
                                 different vessel at a different time and at a different place does not tend to prove (or disprove)
                            24
                                 any material element of any of the offenses charged here against Defendant CSM by the
                            25

                            26   Indictment. Doc. 41. Evidence of the prior plea by a different owning company does not

                            27   demonstrate intent or knowledge as required by Rule 404(b) and is not sufficiently related to
                            28   the charged offense here. Id.; see also United States v. Fulmer, 108 F.3d 1486 (1st Cir. 1997).
                                                                                    4
                                                              DEFENDANT CAPITAL SHIP MANAGEMENT CORP.’S
                                                         MOTION IN LIMINE TO PRECLUDE INTRODUCTION OF RULE 404(b)
                                                                                EVIDENCE
                            Case 2:19-cr-00354-VAP Document 102 Filed 08/12/19 Page 5 of 11 Page ID #:720



                             1          None of the acts and/or omissions committed on the M/T AMOUREUX were
                             2
                                 committed by any individual involved in this different vicarious matter involving the M/V
                             3
                                 CMA CGM AMAZON. Indeed, the allegations in the Indictment here involve the conduct of
                             4
                                 different individual actors; working pursuant to different contracts; onboard a different vessel
                             5

                             6   with a different build and design; owned by a different shipowner; in a completely different

                             7   trade and service. The government’s proposed evidence does not and cannot demonstrate

                             8   “intent” or a “purposeful plan.”
                             9
                                        As CSM is an organizational defendant (allegedly) acting through its employees and/or
                            10
                                 agents, it is impossible to prove a company’s state of mind in this context.          What the
                            11
Kaye, Rose & Partners LLP




                                 government is improperly seeking to do - through the introduction of the prior plea agreement
                            12
                                 and prosecution of a different company - is to inflame and prejudice the jury in an attempt to
                            13

                            14   prove CSM’s guilt by an inappropriate suggestion of a propensity to commit the crimes

                            15   charged. This is improper and the evidence must be excluded by this Court. See Michelson v.
                            16   United States, 335 U.S. 469, 475-76, 69 S. Ct. 213, 93 L. Ed. 168 (1948)(propensity evidence
                            17
                                 is excluded because it might “over persuade” a jury and cause them to “prejudge one with a
                            18
                                 bad general record.”); United Sates v. Iverson, 162 F.3d 1015, 1026 (9th Cir. 1998)
                            19
                                 (confirming that “evidence of a prior act is admissible unless it tends to prove only criminal
                            20

                            21   propensity.”).

                            22   III.   THE EVIDENCE IS NOT RELEVANT OR RELIABLE AND MUST BE
                                        EXCLUDED
                            23
                                        “In order for evidence to be relevant, it must be sufficiently related to the charged
                            24
                                 offense.” United States v. Hernandez, 975 F.2d 1035, 1039 (4th Cir. 1992) (citing United
                            25
                                 States v. Rawle, 845 F.2d 1244, 1247 n. 3 (4th Cir. 1988)). Here, there is simply no relation
                            26

                            27   between the prior plea of an unrelated corporate company and the alleged offenses in this case.

                            28   The government’s allegations of the relevance of Amoureux Carrier Corp.’s prior vicarious
                                                                                    5
                                                              DEFENDANT CAPITAL SHIP MANAGEMENT CORP.’S
                                                         MOTION IN LIMINE TO PRECLUDE INTRODUCTION OF RULE 404(b)
                                                                                EVIDENCE
                            Case 2:19-cr-00354-VAP Document 102 Filed 08/12/19 Page 6 of 11 Page ID #:721



                             1   plea for conduct of former crewmembers on a different vessel owned by a different ship
                             2
                                 owner, is tantamount to an allegation that the alleged charged conduct is the modus operandi
                             3
                                 of CSM.
                             4
                                        Such evidence may be admissible only “when it reveals a defendant’s personal criminal
                             5

                             6   identity.” United States v. Crowder, 87 F. 3d 1405, 1413 (D.D.C. July 9, 1996). Courts must

                             7   be cautious under such an analysis because using “other acts” evidence to show identity can be

                             8   “tantamount to showing propensity.” Id. In order to show a “purposeful plan” the government
                             9
                                 must establish not only that the extrinsic act bears some peculiar or striking similarity to the
                            10
                                 charged crime, but also that it is the defendant’s trademark, so unusual and distinctive as to be
                            11
Kaye, Rose & Partners LLP




                                 like “a signature.” Id. (citations and internal quotations omitted). The government’s proposed
                            12
                                 evidence relating to the prior vicarious plea by a different company, simply because CSM was
                            13

                            14   the manager of the M/T AMOUREUX, simply does not reveal the “criminal identity” of the

                            15   Defendants in this case. Again, that matter involved a different vessel, owned by a different
                            16   owner, involving a different type of alleged bypass, and different crewmembers. There is
                            17
                                 absolutely nothing “strikingly similar” about the prior plea by Amoureux Carriers Corp. to the
                            18
                                 charges in this action, save for the fact that the government elected to pursue record keeping
                            19
                                 charges under 33 U.S.C. 1908(a).
                            20

                            21   IV.    RULE 404(b) EVIDENCE OF A PRIOR PLEA HAS NEVER BEEN ALLOWED
                                        IN A SIMILAR CASE
                            22
                                        As set forth in detail above, CSM was not charged and did not enter a plea in the case
                            23
                                 involving the M/T AMOUREUX. Notwithstanding, even in cases wherein the government
                            24
                                 brings charges against a corporate defendant which has previously plead guilty to one (1) or
                            25
                                 more counts of violating the Act to Prevent Pollution from Ships (“APPS”), 33 U.S.C. § 1901,
                            26

                            27   et seq., such evidence is precluded from use at trial. In United States v. Ionia Management

                            28   S.A., No. 3:07-cr-134 (D. CT), a more egregious APPS case tried before U.S. District Judge
                                                                                    6
                                                              DEFENDANT CAPITAL SHIP MANAGEMENT CORP.’S
                                                         MOTION IN LIMINE TO PRECLUDE INTRODUCTION OF RULE 404(b)
                                                                                EVIDENCE
                            Case 2:19-cr-00354-VAP Document 102 Filed 08/12/19 Page 7 of 11 Page ID #:722



                             1   Janet Bond Arterton and which involved the consolidated prosecution of a recidivist in four (4)
                             2
                                 additional cases, the government sought the introduction of Ionia Management S.A.’s prior
                             3
                                 conviction through Rule 404(b).          District Judge Arterton ruled as part of her pretrial
                             4
                                 evidentiary rulings that the government was prohibited from using the prior vicarious plea as
                             5

                             6   evidence.

                             7          In a more recent case involving unrelated entities but having substantially similar facts

                             8   in the Eastern District of Virginia, the defendants’ motion to exclude evidence of a prior
                             9
                                 vicarious plea was granted by U.S. District Judge Mark Davis. See United States v. Kassian
                            10
                                 Maritime Navigation Agency, Inc. No. 2:13-cr-00070 (E.D. Va. May 22, 2013), Dkt. 79.
                            11
Kaye, Rose & Partners LLP




                                 Before the court in that matter was a ship manager, Kassian Maritime, who had previously
                            12
                                 voluntarily accepted vicarious criminal liability in the Middle District of Florida for unknown
                            13

                            14   and unwanted actions of a Second Engineer serving on a different vessel, owned by a different

                            15   owner, with a different crew, servicing different routes, with different cargo for different
                            16   receivers and consignees. Id. In excluding the prior conviction, District Judge Davis found
                            17
                                 that any potential probative value of the evidence was substantially outweighed by its unfair
                            18
                                 prejudice to the defendants 2 in the Eastern District of Virginia proceeding and such prejudice
                            19
                                 could not be cured with a limiting instruction. Id. 3 This case is no different.
                            20

                            21   V.     THE EVIDENCE MUST BE EXCLUDED PURSUANT TO RULE 403.

                            22          In the unlikely event that the District Court were to find that that the government’s use

                            23   of the evidence from the M/T AMOUREUX case may have some probative value (which it

                            24   2
                                   Which included not only Kassian Maritime, but also a vessel owner, Angelex Ltd., and a
                            25   chief engineer, Lambros Katsipis, who were not parties to the Middle District of Florida
                                 proceedings.
                            26
                                 3
                                   See No. 2:13-cr-00070 (E.D. Va. May 22, 2013). The arguments in support of motion to
                            27   exclude the Rule 404(b) are at Doc. 73 and the District Court’s Order granting the motion on
                            28   Day 1 of trial is at Doc. 79.

                                                                                     7
                                                               DEFENDANT CAPITAL SHIP MANAGEMENT CORP.’S
                                                          MOTION IN LIMINE TO PRECLUDE INTRODUCTION OF RULE 404(b)
                                                                                 EVIDENCE
                            Case 2:19-cr-00354-VAP Document 102 Filed 08/12/19 Page 8 of 11 Page ID #:723



                             1   does not), Fed. Rule of Evidence Rule 403 requires exclusion of the evidence because, inter
                             2   alia, its “probative value is substantially outweighed by the danger of unfair prejudice,
                             3   confusion of the issues, or misleading the jury. . .” Fed. R. Evid. 403. 4 It has long been
                             4   recognized that evidence of other acts or offenses is inherently dangerous and creates a
                             5   substantial risk that the jury will convict for an improper purpose. See e.g., Old Chief v. United
                             6   States, 519 U.S. 172, 181–82, 117 S. Ct. 644, 136 L. Ed. 2d 574 (1997). Evidence that
                             7   confuses the issues and can mislead the jury should be excluded because the evidence “might
                             8   [cause] the jury to base its verdict on highly speculative evidence” rather than a defendant’s
                             9   “guilt or innocence.” United States v. Espinoza-Baza, 647 F.3d 1182, 1190 (9th Cir. 2011)
                            10   (citing Old Chief, 519 U.S. at 180).
                            11
Kaye, Rose & Partners LLP




                                        The government must make a showing of genuine necessity for the evidence, which
                            12   typically requires the government to prove a lack of other available evidence, and the Court
                            13   must weigh this factor in making its determination under Rule 403. Old Chief, 519 U.S. at
                            14   182–84 (courts should “go on to evaluate the degrees of probative value and unfair prejudice
                            15   not only for the item in question but for any actually available substitutes as well”). Here, the
                            16   government will call at least four (4) crewmembers who were serving aboard the M/V CMA
                            17   CGM AMAZON at the time of the alleged misconduct is said to have been discovered and
                            18   reported. It cannot reasonably said there is “a need” to offer the improper, extrinsic, and
                            19   irrelevant evidence from the Amoureux case. The “evidence is prejudicial if it appeals to the
                            20   jury’s sympathies, arouses its sense of horror, provokes its instincts to punish, or triggers other
                            21   mainsprings of human action.” United States v. Blackstone, 56 F.3d 1143, 1146 (9th Cir. 1995)
                            22   (citation and internal quotation marks omitted). The only basis for the purported introduction
                            23   of the Rule 404(b) other act evidence in this case is to provoke such a prejudicial response.
                            24            Finally, even when accompanied by a limiting instruction, such evidence can have a
                            25
                                 4
                                  Admission of the evidence would compromise the jury’s ability to make a reliable judgment
                            26   about the guilt or innocence of the Defendants either individually or collectively. See Zafiro v.
                                 United States, 506 U.S. 534, 539, 113 S. Ct. 933, 122 L. Ed. 2d 317 (1993) (A serious risk of
                            27   prejudice results when evidence that the jury should not consider against a defendant is
                            28   admitted against a codefendant, “which erroneously could lead a jury to conclude that a
                                 defendant was guilty.”).
                                                                                8
                                                              DEFENDANT CAPITAL SHIP MANAGEMENT CORP.’S
                                                         MOTION IN LIMINE TO PRECLUDE INTRODUCTION OF RULE 404(b)
                                                                                EVIDENCE
                            Case 2:19-cr-00354-VAP Document 102 Filed 08/12/19 Page 9 of 11 Page ID #:724



                             1   profound psychological effect on jurors’ assessment of a defendant’s disposition and character.
                             2   Old Chief, 519 U.S. at 182–84. Accordingly, Rule 403 requires the Court to carefully consider
                             3   the prejudicial effect carefully before admitting such evidence. In this case, the introduction of
                             4   the prior guilty plea from an unrelated company that is not a defendant in the case and/or the
                             5   introduction of the underlying conduct from the Amoureux case serves only the improper
                             6   purposes of unfairly prejudicing Defendants, inflaming the jury’s passions, confusing the
                             7   issues, and suggesting (without proving) CSM’s guilt.           This is especially so here, given the
                             8   vicarious nature of this case. “Where the evidence is of very slight (if any) probative value, it’s
                             9   an abuse of discretion to admit it if there’s even a modest likelihood of unfair prejudice or a
                            10   small risk of misleading the jury.” United States v. Hitt, 981 F.2d 422, 424 (9th Cir. 1992).
                            11
Kaye, Rose & Partners LLP




                                        The government bears a heavy burden of demonstrating that the probative value is not
                            12   substantially outweighed by an unfair prejudice; a burden which it has not and cannot meet
                            13   under the facts and circumstances of this matter. Accordingly, the Rule 404(b) evidence must
                            14   be excluded in this case.
                            15                                             CONCLUSION
                            16
                                        WHEREFORE, Defendant Capital Ship Management Corp. respectfully requests that
                            17
                                 this Honorable Court grant the motion respectfully request that this Court grant the motion to
                            18
                                 exclude government introduction of Rule 404(b) evidence, and the Court grant such other and
                            19

                            20   further relief as it deems to be just, equitable, and proper.

                            21   Dated: August 12, 2019                             KAYE, ROSE & PARTNERS, LLP

                            22                                                      By:    /s/ Bradley M. Rose
                                                                                          Bradley M. Rose (126281)
                            23                                                            Attorney for Capital Ship Management
                                                                                          Corp.
                            24

                            25

                            26

                            27

                            28
                                                                                     9
                                                               DEFENDANT CAPITAL SHIP MANAGEMENT CORP.’S
                                                          MOTION IN LIMINE TO PRECLUDE INTRODUCTION OF RULE 404(b)
                                                                                 EVIDENCE
                            Case 2:19-cr-00354-VAP Document 102 Filed 08/12/19 Page 10 of 11 Page ID #:725



                              1

                              2

                              3

                              4
                                  Dated: August 12, 2019                         CHALOS & CO, P.C.
                              5

                              6
                                                                                 By: /s/ Briton P. Sparkman
                              7
                                                                                     George M. Chalos, PHV
                              8                                                      Briton P. Sparkman, PHV
                                                                                     Attorney for Capital Ship Management
                              9                                                      Corp.

                             10

                             11
Kaye, Rose & Partners LLP




                             12

                             13

                             14

                             15

                             16

                             17

                             18

                             19

                             20

                             21

                             22

                             23

                             24

                             25

                             26

                             27

                             28
                                                                                 10
                                                            DEFENDANT CAPITAL SHIP MANAGEMENT CORP.’S
                                                       MOTION IN LIMINE TO PRECLUDE INTRODUCTION OF RULE 404(b)
                                                                              EVIDENCE
                            Case 2:19-cr-00354-VAP Document 102 Filed 08/12/19 Page 11 of 11 Page ID #:726



                              1                                  CERTIFICATE OF SERVICE
                              2
                                         I hereby certify that the Notice of Motion and Motion of Defendant Capital Ship
                              3
                                  Management Corp. to Preclude Introduction of Rule 404(b) Evidence and Memorandum of
                              4
                                  Points and Authorities, were filed through the Court’s CM/ECF system which will generate a
                              5

                              6   Notice of Electronic Filing (“NEF”) automatically and e-mail of the filing to all attorneys of

                              7   record for parties who have appeared in the case who are registered CM/ECF users.

                              8                                                           /s/ Briton P. Sparkman
                                                                                          Briton P. Sparkman
                              9

                             10

                             11
Kaye, Rose & Partners LLP




                             12

                             13

                             14

                             15

                             16

                             17

                             18

                             19

                             20

                             21

                             22

                             23

                             24

                             25

                             26

                             27

                             28
                                                                                   11
                                                              DEFENDANT CAPITAL SHIP MANAGEMENT CORP.’S
                                                         MOTION IN LIMINE TO PRECLUDE INTRODUCTION OF RULE 404(b)
                                                                                EVIDENCE
